DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 21 March 2022, the following occurred:
claims 1 and 4 were amended;
claim 8 was cancelled; and
claim 21 was added.
Claims 1-7 and 10-21 are pending.	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 April 2022 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 11-12, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald (US 2007/0201025 A1) in view of Taylor et al. (US 2016/0030683 A1), hereinafter Taylor.

Claim 1:
Greenwald discloses:
A drug verification apparatus comprising:
a sensor system adapted to analyze a drug in a package for delivery to a patient by receiving input data and performing spectral analysis to establish a measured drug signature;
[0032]-[0034] with [0034] specifically discussing measured drug spectral data (signature).
an input for receiving a nominal identity of the drug in the package linked to the package;
[0034] discloses inputting the expected drug identity of the package. [0027] also discloses identifying the expected drug.
an electronic computer executing a stored program to:
[0034] discloses a processor. Additionally, [0026]-[0027] disclose a "programming module" which is the computer executing the program.
(1) receive the nominal identity of the drug to determine a correct drug signature associated with the drug from a first data set of correct drug signatures; (2) compare the correct drug signature with the measured drug signature to determine whether there is a match; 
[0034]. Also, [0046]-[0053] which are restated in [0054], comparing the nominal identity to the measured identity. Also, [0057]-[0065]. [0054] and [0068] discloses a “drug spectra data base.”
 (3) receive the nominal identity of the drug to determine negative drug signature profiles associated with commonly known adulterations or contaminations associated with the nominal identity of the drug from a second data set of negative signature profiles wherein the negative drug signature profiles distinguish among different types of drug errors; (4) compare the negative drug signature profiles with the measured drug signature to determine whether there is a match; and
[0054]-[0056] disclose a drug spectra database containing spectra of all possible pure and combinations of drugs. Additionally, [0056] discloses the database containing spectra for each of one or more possible secondary drugs and for combinations of secondary drugs with primary drugs. As in [0054], the expected signature is compared to the measured signature. As in [0073], if no match is found, the system can attempt to match the measured spectrum to a spectrum or spectra in the drug spectra database. [0076]-[0077] disclose identification of incorrect formulations, concentrations, or starting materials (i.e. adulterations or contaminations), which are different types of drug errors.
(5) provide an output based on both (a) a comparison between the correct drug signature and the measured drug signature and (b) a comparison between the negative signature profiles and the measured drug signature,
[0054] discloses outputting the verification results, such as by indicating either a match or no match between the correct and measured drug signatures (type of drug error). As in [0055] and [0056], the drug spectra database contains spectra of all possible pure and combinations of drugs. As in [0073] if no match is found, the system can attempt to match the measured spectrum to a spectrum or spectra in the drug spectra database (negative signature). The identity of this drug is then output (indicating the type of drug error by identifying the actual drug identity). Also, [0064]-[0065], [0068] disclose outputs. [0073] discloses identifying, via the output, medicine errors, including the expected and actual fluid composition not matching and finding a match in the drug spectra data base, possibly indicating the drug was mounted to an incorrect pump. Other potential medicine errors are disclosed in [0076]-[0077], including incorrect formulation, incorrect concentration, or incorrect starting materials.
a medical pump for delivery of the drug to the patient and communicating with the electronic computer wherein the electronic computer is programmed to control the medical pump to prevent delivery of the drug to the patient when the output includes an alert;
Figures 1 and 4; [0031] discloses a "fluid administration set" which consists of tubing and a pumping segment, among other parts. [0032] further discusses using the fluid administration set to deliver fluid (drug) to a patient with [0033] disclosing the verification aspect. [0024] and [0033] disclose the verification system being used in conjunction with an infusion pump. [0026]-[0027] disclose a "programming module" connected to the infusion pump, where the programming module is the computer executing the program. [0086] discloses an alarm output that prevents delivery of the fluid (drug) to the patient.
wherein the sensor system is adapted to receive an intravenous (IV) line passing through the medical pump to conduct the drug to the patient;
Figures 1 and 4; [0031] discloses a "fluid administration set" which consists of tubing and a pumping segment, among other parts. [0032] further discusses using the fluid administration set to deliver fluid (drug) to a patient with [0033] disclosing the verification aspect.
wherein the measured drug signature is a function of a chemical formulation and concentration of the drug;
[0035] discloses using Raman spectroscopy to identify the drug, where Raman intensities are concentration dependent. Therefore, [0034]-[0035] disclose the measured drug spectral data (signature) being a function of both chemical formulation and concentration.
wherein the correct drug signature is non-unique and does not uniquely identify the drug identity when matched.
[0054] discloses algorithms to permit the combination of stored spectra for a set of drugs, as well as [0055] disclosing storing the spectra of all possible pure drugs and combinations of drugs. This means the correct drug signatures cannot all be unique as there will be overlap between them. This extends to identifying the drug identity, where since the correct drug signatures are non-unique, the identification via those correct drug signatures is also non-unique.

While Greenwald does disclose providing an output to distinguish among medical errors, and goes as far as suggesting applicant’s “indicating an adulteration or contamination of the drug” by discussing detecting pure vs combinations of drugs, Greenwald does not explicitly disclose “the output indicating an adulteration or contamination of the drug.” However, Taylor does disclose this limitation, specifically:
the output indicating an adulteration or contamination of the drug
[0049]-[0050] disclose detecting and outputting an indication of contamination of a drug to be infused.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Greenwald with “the output indicating an adulteration or contamination of the drug“ as disclosed by Taylor.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Greenwald for “verifying a drug before being administered, and/or catching medication errors due to drug expiration, degradation, contamination, and so on” (Taylor:  [0007]).

Claim 2:  Greenwald in view of Taylor discloses the apparatus of claim 1. 
Greenwald further discloses: 
the verification occurs at a point of drug delivery.
[0012] discloses verifying the drug at the point of care/delivery of the drug.

Claim 5:  Greenwald in view of Taylor discloses the apparatus of claim 1. 
Greenwald further discloses:
the sensor is a spectrometer.
[0035], [0041]-[0043], [0077]-[0078], [0081]-[0082]

Claim 6:  Greenwald in view of Taylor discloses the apparatus of claim 5. 
Greenwald further discloses:
the spectrometer is selected from the group consisting of: Raman spectrometers, surface enhanced Raman spectrometers, nuclear magnetic resonance spectrometers, and optical spectrometers.
[0035], [0041], [0071] disclose Raman and optical spectrometry.

Claim 7:  Greenwald in view of Taylor discloses the apparatus of claim 6. 
Greenwald further discloses:
the spectrometer is a Raman spectrometer.	
[0035], [0041], [0071] disclose Raman spectrometry.

Claim 11:  Greenwald in view of Taylor discloses the apparatus of claim 8. 
Greenwald further discloses:
the sensor system associates the package with a measured drug signature and the electronic computer uses the measured drug signature associated with the package for comparison to the correct drug signature.	
[0034]. Also, [0046]-[0053] which are restated in [0054]. Also, [0057]-[0065]. [0038] specifically discloses "The channel output of the spectrometer is compared by a processor 122 to a drug spectra data base 124 to verify the composition of the fluid channel."

Claim 12:  Greenwald in view of Taylor discloses the apparatus of claim 11. 
Greenwald further discloses:
the association of the package with the measured drug signature writes the measured drug signature to a label on the package.	
[0082] and [0083]
	
Claim 14:  Greenwald in view of Taylor discloses the apparatus of claim 8. 
Greenwald further discloses:
the pump is selected from the group consisting of a syringe pump and an infusion pump.
[0024]-[0027], [0029]-[0030], [0032]-[0033] disclose an infusion pump.

Claim 21:  Greenwald in view of Taylor discloses the apparatus of claim 1.
Greenwald further discloses:
the drug verification system includes a plurality of ports for receiving different types of drug packages to be analyzed by the sensor system.
[0032] and Figure 4 disclose an embodiment of four lines or “channels” of drugs being administered to the same patient simultaneously (i.e. a plurality of ports), with [0033] disclosing verifying the composition of the fluid being infused. [0032] also discloses a setup with a secondary fluid supply connected to the fluid channel through a Y-site device (i.e. a plurality of ports). [0033] additionally discloses various placements of the fluid verification system.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald (US 2007/0201025 A1) in view of Taylor et al. (US 2016/0030683 A1), hereinafter Taylor, further in view of Sato (JP 2005/066272 A).

Claim 3:
Greenwald in view of Taylor discloses the apparatus of claim 1, as discussed above.
	Greenwald does not explicitly further disclose:
a scale for measuring a weight of the drug and wherein the measured signature and correct signature include weight components.

	Sato discloses a scale for measuring a weight of the drug and wherein the measured signature and correct signature include weight components ([0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Greenwald with a scale for measuring a weight of the drug and wherein the measured signature and correct signature include weight components as disclosed by Sato. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Greenwald in order to "provide a weight verification system" (Sato:  [0017]).

Claim 4:
Greenwald in view of Taylor further in view of Sato disclose the apparatus of claim 3, as discussed above.
	Greenwald further discloses:
the correct drug signature is a function of both chemical formulation and concentration of the drug.
[0035] discloses using Raman spectroscopy to identify the drug, where Raman intensities are concentration dependent. Therefore, [0034]-[0035] disclose the correct and measured drug spectral data (signatures) being a function of both chemical formulation and concentration.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Greenwald (US 2007/0201025 A1) in view of Taylor et al. (US 2016/0030683 A1), hereinafter Taylor, further in view of Choi et al. (Nanodome Sensor Tubing for Monitoring of Intravenous Drug Infusion and Metabolites), hereinafter Choi.

Claim 10:
Greenwald in view of Taylor discloses the apparatus of claim 1, as discussed above.
	Greenwald does not explicitly further disclose:
the sensor system employs a treated IV line having an inner surface interacting with the drug.
	
	Choi discloses the sensor system employs a treated IV line having an inner surface interacting with the drug (Page 161, Col. 2 and Page 162, Col. 1 disclose surface-enhanced Raman scattering used in conjunction with a molecule (drug) in close proximity to a "roughened metal surface" (treated inner surface) which is integrated with flexible tubing (IV line)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Greenwald with the sensor system employs a treated IV line having an inner surface interacting with the drug as disclosed by Choi. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Greenwald in order to enable "Raman scattering spectra to be gathered effectively and with substantially less laser power, enabling many new detection applications" (Choi:  Page 161, Col. 2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Greenwald (US 2007/0201025 A1) in view of Taylor et al. (US 2016/0030683 A1), hereinafter Taylor, further in view of De La Huerga (US 2002/0038392 A1).


Claim 13:
Greenwald in view of Taylor discloses the apparatus of claim 11, as discussed above.
	Greenwald does not explicitly further disclose:
the association of the package with the measured drug signature includes a timestamp and wherein the computer further controls the medical pump to prevent delivery of the drug to the patient when the timestamp has expired before initiation of the delivery.
	
	De La Huerga discloses the association of the package with the measured drug signature includes a timestamp and wherein the computer further controls the medical pump to prevent delivery of drug to the patient when the timestamp has expired before initiation of the delivery ([0225] and [0228]-[0233] disclose generating a time stamp associated with "significant events" such as verifying medicant information (such as a measured drug signature as in Greenwald [0034]). If a threshold period has been passed (timestamp has expired), an alarm is generated which prevents medicant delivery). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Greenwald with the association of the package with the measured drug signature includes a timestamp and wherein the computer further controls the medical pump to prevent delivery of drug to the patient when the timestamp has expired before initiation of the delivery as disclosed by De La Huerga. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Greenwald in order to "ensure that stale and therefore potentially inaccurate information is not used to program medicant delivery parameters" (De La Huerga:  [0225]).

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald (US 2007/0201025 A1) in view of Taylor et al. (US 2016/0030683 A1), hereinafter Taylor, further in view of Lennernas (US 2006/0160238 A1), further in view of Martucci et al. (US 2004/0172302 A1), hereinafter Martucci.


Claim 15:
Greenwald in view of Taylor discloses the apparatus of claim 8, as discussed above.
	Greenwald does not explicitly further disclose:
a network circuit for communicating with a remote electronic medical record system identifying a patient, prescribed drug, and prescription expiration for the prescribed drug, and wherein the correct drug signature is determined from the remote electronic medical record system.
	
Lennernas discloses:
a network circuit for communicating with a remote electronic medical record system identifying a patient and prescribed drug, and wherein the correct drug signature is determined from the remote electronic medical record system.
[0037] discloses an external information network providing data from a treatment planning system about the prescribed treatment for the particular patient (patient identity), where the broadest reasonable interpretation of "data…about the prescribed treatment" includes the identity of the prescribed drug. [0036] and [0037] and [0038] disclose comparing the analyzed drug to the prescribed drug to determine if the treatment is safe, with the correct drug signature provided in a database of the system (where "database" means EMR system as in [0033]).

Martucci discloses:
a prescription expiration for the prescribed drug
[0212], [0306], [0308], [0329], [0333], [0358], [0361] disclose expiration of medication as a part of treatment data.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Greenwald with a network circuit for communicating with a remote electronic medical record system identifying a patient and prescribed drug, and wherein the correct drug signature is determined from the remote electronic medical record system, as disclosed by Lennernas, and a prescription expiration for the prescribed drug, as disclosed by Martucci. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Greenwald in order to determine “if the controlled identity and concentration of the drug solution agrees with the prescription for this patient” (Lennernas:  [0037]) and to inform the clinician of the expiration (Martucci: [0333] and [0361]).

Claim 16:
Greenwald in view of Taylor further in view of Lennernas further in view of Martucci disclose the apparatus of claim 15, as discussed above.
	Greenwald does not explicitly further disclose:
the computer further communicates with the remote electronic medical record system to receive the prescription expiration for the prescribed drug and controls the pump to prevent delivery of the drug to the patient when the prescription expiration has passed.
	
Lennernas discloses:
the computer further communicates with the remote electronic medical record system to receive prescription information for the prescribed drug and controls the pump to prevent delivery of the drug to the patient
[0037] discloses a central computation unit (computer), and an external information network providing data from a treatment planning system about the prescribed treatment for the particular patient, where the broadest reasonable interpretation of "data…about the prescribed treatment" includes the identity of the prescribed drug. Lennernas discloses starting or preventing infusion (with Greenwald disclosing an infusion pump [0024]-[0027], [0029]-[0030], [0032]-[0033]) based on drug/prescription information ([0037] and [0038]).

Martucci discloses:
receive the prescription expiration for the prescribed drug and prevent delivery of the drug to the patient when the prescription expiration has passed.
[0212], [0306], [0308], [0329], [0333], [0358], [0361] disclose expiration of medication as a part of treatment data, and [0329], [0333], [0358], [0361] checking expiration.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Greenwald with the computer further communicates with the remote electronic medical record system to receive prescription information for the prescribed drug and controls the pump to prevent delivery of the drug to the patient, as disclosed by Lennernas, and receive the prescription expiration for the prescribed drug and prevent delivery of the drug to the patient when the prescription expiration has passed, as disclosed by Martucci. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Greenwald for the reasons as cited above for Claim 15.

Claim 17:
Greenwald in view of Taylor further in view of Lennernas further in view of Martucci disclose the apparatus of claim 15, as discussed above.
Greenwald further discloses:
an input for receiving an identity of the patient
[0027]
	Greenwald does not further disclose:
the electronic computer communicates through the network circuit with the remote electronic medical record system to provide the identity of the patient to obtain information providing the correct drug signature.

Lennernas discloses:
the electronic computer communicates through the network circuit with the remote electronic medical record system to provide the identity of the patient to obtain information providing the correct drug signature.
[0037] discloses an external information network providing data from a treatment planning system about the prescribed treatment for the particular patient (patient identity), and [0036] and [0037] and [0038] disclose comparing the analyzed drug to the prescribed drug to determine if the treatment is safe, with the correct drug signature provided in a database of the system (where "database" means EMR system as in [0033]).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Greenwald with the electronic computer communicates through the network circuit with the remote electronic medical record system to provide the identity of the patient to obtain information providing the correct drug signature as disclosed by Lennernas. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Greenwald for the reason as cited above for Claim 15.

Claim 18:
Greenwald in view of Taylor further in view of Lennernas further in view of Martucci disclose the apparatus of claim 17, as discussed above.
	Greenwald further discloses:
the input for receiving the identity of the patient employs an input selected from the group of: an RFID sensor output, a barcode sensor output, and a human machine interface output.
[0027]
	
Claim 19:
Greenwald in view of Taylor in view of Lennernas further in view of Martucci disclose the apparatus of claim 15, as discussed above.
	Greenwald does not further disclose:
the output is provided through the communication network to the remote electronic medical record system for recordation in the electronic medical record system.
	
	Lennernas discloses the output is provided through the communication network to the remote electronic medical record system for recordation in the electronic medical record system ([0037] and [0038] disclose transmitting the result (output) for recordation in a patient treatment management system (EMR system)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Greenwald with the output is provided through the communication network to the remote electronic medical record system for recordation in the electronic medical record system as disclosed by Lennernas. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Greenwald in order to store “all treatment parameters for each patient” (Lennernas:  [0036]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Greenwald (US 2007/0201025 A1) in view of Taylor et al. (US 2016/0030683 A1), hereinafter Taylor, further in view of Lennernas (US 2006/0160238 A1) further in view of Martucci et al. (US 2004/0172302 A1), hereinafter Martucci, further in view of Gay et al. (US 2005/0261940 A1), hereinafter Gay.

Claim 20:
Greenwald in view of Taylor further in view of Lennernas further in view of Martucci disclose the apparatus of claim 15, as discussed above.
	Greenwald further discloses:
an input for identifying an operator of the delivery drug verification apparatus
[0027] discloses inputting/providing nurse (operator) identification to the programming module of the infusion pump(s). [0083] discloses an indication (output) made to the operator to discard the fluid (drug).
Greenwald does not further disclose:
the output is used to confirm a destruction of the drug by the operator recorded in the electronic medical record.

	Gay discloses the output is used to confirm a destruction of the drug by the operator recorded in the electronic medical record ([0070], [0155], [0184], [0212]-[0213] disclose reporting (confirming) destruction of medications in a medication administration record (MAR) (electronic medical record) for a patient). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Greenwald with the output is used to confirm a destruction of the drug by the operator recorded in the electronic medical record as disclosed by Gay. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Greenwald in order to save “the information for later reporting” (Gay:  [0184]).

Response to Arguments
Regarding 112, applicant’s amendments are sufficient and the associated rejections have been withdrawn.

Regarding 103, applicant argues (page 9 of remarks) Greenwald does not disclose the amended limitation “wherein the correct drug signature is non-unique and does not uniquely identify the drug identity when matched.”
The examiner respectfully disagrees. As discussed above, Greenwald [0054] discloses algorithms to permit the combination of stored spectra for a set of drugs, as well as [0055] disclosing storing the spectra of all possible pure drugs and combinations of drugs. This means the correct drug signatures cannot all be unique as there will be overlap between them. This would naturally have to extend to their application in identifying drug identity, where since the correct drug signatures are non-unique (due to overlap between them), the identification via those correct drug signatures is also non-unique.
Applicant further argues (pages 9 and 10) Greenwald does not disclose the determination of adulteration or contamination.
The examiner respectfully disagrees. As discussed above, Greenwald [0054]-[0056] disclose a drug spectra database containing spectra of all possible pure and combinations of drugs. Additionally, [0056] discloses the database containing spectra for each of one or more possible secondary drugs and for combinations of secondary drugs with primary drugs. As in [0054], the expected signature is compared to the measured signature. Additionally, Greenwald [0076]-[0077] disclose identification of incorrect formulations, concentrations, or starting materials (i.e. adulterations or contaminations), which are different types of drug errors. As defined by Merriam-Webster dictionary:
Adulterate:  to corrupt, debase, or make impure by the addition of a foreign or inferior substance or element
Contamination:  to make inferior or impure by admixture; to make unfit for use by the introduction of unwholesome or undesirable elements
Thus, having a drug spectra database containing spectra of all possible pure and combinations of drugs satisfies the claim language of “negative drug signature profiles associated with commonly known adulterations or contaminations associated with the nominal identity of the drug.” The examiner is not taking Official Notice.
	Applicant further argues Taylor does not remedy these deficiencies. As discussed above, the examiner considers Greenwald to adequately disclose these limitations.
	Applicant additionally argues	new claim 21 is disclosed by neither Greenwald nor Taylor. The examiner respectfully disagrees, as discussed above. Greenwald [0032] and Figure 4 disclose an embodiment of four lines or “channels” of drugs being administered to the same patient simultaneously (i.e. a plurality of ports), with [0033] disclosing verifying the composition of the fluid being infused. [0032] also discloses a setup with a secondary fluid supply connected to the fluid channel through a Y-site device (i.e. a plurality of ports). [0033] additionally discloses various placements of the fluid verification system.
	Applicant concludes pending claims 1-7 and 10-21 are allowable over the prior art. The examiner respectfully disagrees, as discussed above, and the 103 rejection of claims 1-7 and 10-21 has been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Beushausen et al. (WO 2013/189860 A2)
Discloses an automated fluid detection scanner which can display a match list, including the use of Raman spectroscopy and detecting contaminations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.S./Examiner, Art Unit 3626      

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626